DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objection is withdrawn due to amendments.
Claim Rejections - 35 USC § 112
Rejection is withdrawn due to amendments.
Allowable Subject Matter
Claims 12, 15-16, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not reasonably disclose, suggest, or teach transporting the powder bed including the neutron collimator component from the build platform to a curing oven; heating the powder bed including the neutron collimator component in the curing oven to cure the neutron collimator component by evaporating solvent from the binder; de-powdering the neutron collimator component from the powder bed; and infiltrating the de-powdered neutron collimator component with ethyl cyanoacrylate to strengthen mechanical properties of the neutron collimator component without densification via sintering and binder jet printer head rails in combination with the limitations of the independent claim.
The closest prior art of record is Franke et al. (US20180104793A1), herein Franke. Franke teaches: A method of additively manufacturing a neutron absorbing component with a 3D printer [Franke, claim 25], the method comprising: repeatedly . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741